Filed 5/09/16
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                       DIVISION ONE


CECILIA E. BROWN,
        Plaintiff and Appellant,
                                                   A144339
v.
DEUTSCHE BANK NATIONAL TRUST                       (Alameda County
COMPANY, as Trustee, etc., et al.,                 Super. Ct. No. RG13688953)
        Defendants and Respondents.

        Appellant Cecilia Brown defaulted on her home mortgage, and foreclosure
proceedings commenced. She brought three lawsuits to stop the foreclosure by alleging
that it was initiated on behalf of an entity to which the deed of trust was never validly
assigned. In this third lawsuit, defendants Deutsche Bank National Trust Company
(Deutsche Bank), JPMorgan Chase Bank, N.A. (Chase), and California Reconveyance
Company (CRC) demurred to her amended complaint, and the trial court sustained the
demurrer without leave to amend. We affirm.
                                             I.
                                   FACTUAL AND PROCEDURAL
                                        BACKGROUND
        In 2004, Brown obtained a $450,000 loan secured by a deed of trust recorded
against her property in Oakland. The deed of trust identifies Washington Mutual Bank,
F.A. (Washington Mutual) as the lender and beneficiary and CRC as the trustee.
        Washington Mutual failed in 2008, and the Federal Deposit Insurance Corporation
(FDIC) was appointed its receiver. As receiver, the FDIC agreed to sell to Chase many
of Washington Mutual‟s assets and liabilities, including loans, loan commitments, and




                                              1
mortgage-servicing rights. This transaction was memorialized in a September 2008
Purchase and Assumption Agreement (P&A Agreement).
         In March 2011, CRC recorded a notice of default as trustee for Chase, claiming
that Brown was in arrears on her loan in the amount of $60,984.42. The next month,
Chase assigned the deed of trust to Deutsche Bank with CRC remaining as the trustee.
Two months after that, CRC recorded a notice of sale.
         In January 2012, Brown filed the first of three lawsuits challenging the foreclosure
proceedings. Over the next year and a half, she voluntarily dismissed the first lawsuit
without prejudice, filed a second lawsuit when a new notice of sale was executed, and,
after defendants‟ demurrer was sustained with leave to amend, voluntarily dismissed that
lawsuit without prejudice as well.
         In July 2013, CRC executed a third notice of sale. Two days later, Brown filed
her third lawsuit, which is the case now before us. In her complaint, Brown alleged that
the assignment of the deed of trust to Deutsche Bank was invalid and the foreclosure
proceedings were initiated without authority. Defendants filed a demurrer and a request
for judicial notice. In July 2014, the trial court granted the request for judicial notice,
sustained the demurrer, and gave Brown leave to amend her complaint.
         This time, instead of dismissing the suit, Brown amended her complaint. In the
amended complaint, she asserted six causes of action: cancellation of instruments under
Civil Code1 section 3412; unfair competition under Business and Professions Code
section 17200 et sequitur; foreclosure commenced by entity lacking a beneficial interest
in violation of sections 2924, subdivision (a)(6) and “2924(f)(3)” [sic]; declaratory relief;
and two causes of action for violation of the California Homeowner Bill of Rights (HBOR)
(Assem. Bill No. 278; Sen. Bill No. 900 (2011-2012 Reg. Sess.)). No cause of action
described as a claim for wrongful foreclosure was asserted, and there was no allegation
that the property had been sold: rather, Brown alleged that she “continue[d] to be the




1
    All further statutory references are to the Civil Code unless otherwise noted.

                                               2
owner of the property” under the deed of trust. Defendants once again filed a demurrer
and a request for judicial notice.
       After considering briefing and argument, the trial court granted the request for
judicial notice, which covered foreclosure-related documents, filings from the earlier
lawsuits, and the P&A Agreement. The court then sustained the demurrer without leave
to amend and dismissed the case. It found that the causes of action for cancellation of
instruments, foreclosure by entity lacking a beneficial interest, and declaratory relief
failed for three reasons: (1) the causes of action were “barred as a matter of law” because
there is no recognized cause of action that allows a borrower to test the legal authority of
the entity initiating nonjudicial foreclosure proceedings in a suit brought before the
foreclosure sale occurs (a “preemptive action”); (2) Brown lacked standing; and (3)
Brown‟s “contention that [Deutsche Bank and CRC] lack[ed] authority to enforce the
Deed of Trust [was] contradicted by matters subject to judicial notice.” The court also
found that Brown had not alleged a sufficient injury in fact to support her unfair
competition claim and that her claims under the HBOR failed because she had not
explained why that law applied, given that the foreclosure process was initiated before
the law‟s effective date.2
                                            II.
                                        DISCUSSION
       A.     The Standard of Review.
       The rules governing our review of the trial court‟s ruling are well settled. “We
review de novo the trial court‟s order sustaining a demurrer.” (Cansino v. Bank of
America (2014) 224 Cal. App. 4th 1462, 1468.) In doing so, this court‟s only task is to
determine whether the complaint states a cause of action. (Gentry v. eBay, Inc. (2002)
99 Cal. App. 4th 816, 824.) We accept as true all well-pleaded allegations in the operative


2
 Brown does not argue that the trial court‟s bases for dismissing the unfair-competition
and HBOR causes of action were improper. As a result, we deem those causes of action
abandoned and will not address them further. (See Ram v. OneWest Bank, FSB (2015)
234 Cal. App. 4th 1, 9, fn. 2.)


                                              3
complaint, and we will reverse the trial court‟s order of dismissal if the factual allegations
state a cause of action on any available legal theory. (Id. at pp. 824-825.) We treat
defendants‟ demurrer as admitting all properly pleaded material facts, but not
contentions, deductions, or conclusions of fact or law. (Evans v. City of Berkeley (2006)
38 Cal. 4th 1, 6.) We also consider matters that may be judicially noticed, and a
“ „ “complaint otherwise good on its face is subject to demurrer when facts judicially
noticed render it defective.” ‟ ” (Ibid.) Where, as here, “the trial court sustains a
demurrer without leave to amend, we review the determination that no amendment could
cure the defect in the complaint for an abuse of discretion. [Citation.] The trial court
abuses its discretion if there is a reasonable possibility that the plaintiff could cure the
defect by amendment. [Citation.] The plaintiff has the burden of proving that
amendment would cure the legal defect, and may meet this burden on appeal.
[Citations.]” (Cansino, at p. 1468.)
       Our review of the trial court‟s order is limited to issues that have been adequately
raised and supported in the appellate briefs. (Ram v. OneWest Bank, FSB, supra, 234
Cal.App.4th at p. 9, fn. 2; Reyes v. Kosha (1998) 65 Cal. App. 4th 451, 466, fn. 6; see also
Tiernan v. Trustees of Cal. State University & Colleges (1982) 33 Cal. 3d 211, 216, fn. 4
[issues not raised on appeal are waived].)
       B.     The California Nonjudicial Foreclosure Process.
       We begin with a general overview of the nonjudicial foreclosure process. A
nonjudicial foreclosure sale is a “quick, inexpensive[,] and efficient remedy against a
defaulting debtor/trustor.” (Moeller v. Lien (1994) 25 Cal. App. 4th 822, 830.) To
preserve this remedy for beneficiaries while protecting the rights of borrowers,
“sections 2924 through 2924k provide a comprehensive framework for the regulation of a
nonjudicial foreclosure sale pursuant to a power of sale contained in a deed of trust.”
(Moeller, at p. 830.) Under a deed of trust, the trustee holds title and has the authority to
sell the property in the event of a default on the mortgage. (See Haynes v. EMC
Mortgage Corp. (2012) 205 Cal. App. 4th 329, 333-336.) To initiate a foreclosure, “[t]he
trustee, mortgagee, or beneficiary, or any of their authorized agents” must first record a


                                               4
notice of default. (§ 2924, subd. (a)(1).) The notice of default must identify the deed of
trust “by stating the name or names of the trustor or trustors” and provide a “statement
that a breach of the obligation for which the mortgage or transfer in trust is security has
occurred” and a “statement setting forth the nature of each breach actually known to the
beneficiary and of his or her election to sell or cause to be sold the property to satisfy
[the] obligation . . . that is in default.” (§ 2924, subd. (a)(1)(A)-(C).) After three months,
a notice of sale must then be published, posted, mailed, and recorded in accordance with
the time limits prescribed by the statute. (§§ 2924, subd. (a)(3), 2924f.)
       “ „The purposes of this comprehensive scheme are threefold: (1) to provide the
creditor/beneficiary with a quick, inexpensive[,] and efficient remedy against a defaulting
debtor/trustor; (2) to protect the debtor/trustor from wrongful loss of the property; and
(3) to ensure that a properly conducted sale is final between the parties and conclusive as
to a bona fide purchaser.‟ ” (Gomes v. Countrywide Home Loans, Inc. (2011)
192 Cal. App. 4th 1149, 1154.)
       C.      The Demurrer Was Properly Sustained Even Assuming Brown Has
              Standing and Her Suit Is Otherwise Authorized.
       Turning to the merits of Brown‟s appeal, we conclude that the trial court properly
sustained the demurrer without leave to amend because Brown failed to sufficiently allege
that CRC lacked authority to initiate foreclosure proceedings.
       We begin by mentioning, without deciding, two threshold issues. First, some courts
have held that borrowers cannot bring a preemptive action to challenge an entity‟s authority
to foreclose, reasoning that these actions would “ „fundamentally undermine the
nonjudicial nature of the process and introduce the possibility of lawsuits filed solely for
the purpose of delaying valid foreclosures.‟ ” (Jenkins v. JPMorgan Chase Bank, N.A.
(2013) 216 Cal. App. 4th 497, 512, citing Gomes v. Countrywide Home Loans, Inc., supra,
192 Cal.App.4th at p. 1152; accord Saterbak v. JPMorgan Chase Bank, N.A. (2016) 245
Cal. App. 4th 808, 814-815.) Our state Supreme Court recently expressly declined to
address the validity of these holdings. (Yvanova v. New Century Mortgage Corp. (2016)
62 Cal. 4th 919, 934.)


                                              5
        Second, even assuming that borrowers can bring such a preemptive action, a
question remains whether they have standing to stop a pending foreclosure by alleging
that an assignment of a deed of trust was void. Yvanova concluded that a borrower
whose home is sold in foreclosure by an entity that received its ostensible authority
through a void assignment suffers a sufficient injury for purposes of standing even
though the borrower is not a party to the assignment. (Yvanova v. New Century
Mortgage Corp., supra, 62 Cal.4th at pp. 935-937, 942-943.) Although Yvanova limited
its holding to the post-sale context, its determination that borrowers have standing after a
foreclosure sale to allege that the assignment of a deed of trust was void raises the distinct
possibility that our state Supreme Court would conclude that borrowers have a sufficient
injury, even if less severe, to confer standing to bring similar allegations before the sale.
(Cf. Saterbak v. JPMorgan Chase Bank, N.A., supra, 245 Cal.App.4th at p. 815
[borrower lacked standing to bring preemptive suit where alleged defect in assignment
rendered it only voidable, not void].)
        The parties have extensively briefed these two threshold issues—whether Brown‟s
preemptive suit is authorized and whether Brown has standing to bring it—but we need
not and do not resolve them because there are independent reasons compelling us to affirm
the trial court‟s ruling.3
        To begin with, one of the trial court‟s bases for sustaining the demurrer was the
court‟s determination that Brown‟s “contention that [Deutsche Bank and CRC] lack[ed]
authority to enforce the Deed of Trust [was] contradicted by matters subject to judicial
notice.” Yet nowhere in her briefing does Brown “present any reasoned argument under
an appropriate argument heading challenging this determination,” and we agree with
defendants that she has forfeited any claim that the trial court erroneously sustained the
demurrer by failing to address this aspect of the court‟s ruling. (Keyes v. Bowen (2010)
189 Cal. App. 4th 647, 657.)


3
  As a result, we need not consider Brown‟s specific arguments that she has standing because
the deed of trust expressly confers it, the deed of trust fails to expressly deny it, and
California law, reinforced by the HBOR, authorizes it.

                                               6
       More importantly, we perceive no error in the trial court‟s ruling. Brown‟s
briefing fails to clearly identify the allegations that Brown relies upon to support her
claim that CRC lacked authority to initiate foreclosure proceedings. At oral argument,
Brown explained that her claim is based on the complaint‟s allegations that “her
promissory note was sold by [Washington Mutual] to [Washington Mutual] Asset
Acceptance Corporation” as of December 2004, that the P&A Agreement “did not
include” the latter entity, and that Chase therefore never became the beneficiary and
could not convey authority to foreclose on CRC. But this allegation is flatly contradicted
by the judicially-noticed P&A Agreement. The P&A Agreement expressly includes all
of Washington Mutual‟s assets, “including all [of Washington Mutual‟s] subsidiaries,
joint ventures, partnerships, and any and all other business combinations or arrangements,
whether active, inactive, dissolved, or terminated . . . . [Chase] specifically purchases all
mortgage servicing rights and obligations of [Washington Mutual].” Brown does not
challenge the trial court‟s determination that the P&A Agreement was a proper subject
for judicial notice,4 and she fails to explain why the quoted language does not cover the
entity to which Washington Mutual purportedly sold her loan. We therefore conclude
that the P&A Agreement contradicts the allegations that Brown relies upon to support her
theory that CRC lacked authority to foreclose.
       We lastly consider whether Brown has met her burden of demonstrating a
reasonable possibility that the defects in her complaint can be cured by amendment.
(Cansino v. Bank of America, supra, 224 Cal.App.4th at p. 1468.) Aside from a cursory
request that we “grant [her] leave to amend to incorporat[e] additional facts as described
previously,” Brown does not address how she could amend her complaint to assert a valid
cause of action. We therefore agree with defendants that she has forfeited any argument


4
  Appellate courts, including this District, have upheld trial courts‟ taking of judicial
notice of the contents of foreclosure-related documents, including the P&A Agreement,
in affirming orders sustaining demurrers. (E.g., Scott v. JPMorgan Chase Bank, N.A.
(2013) 214 Cal. App. 4th 743, 756, 759-760; Fontenot v. Wells Fargo Bank, N.A. (2011)
198 Cal. App. 4th 256, 264-266.)


                                              7
that the trial court abused its discretion in sustaining the demurrer without leave to
amend.
                                            III.
                                        DISPOSITION
       The judgment is affirmed. Respondents shall recover their costs on appeal.




                                              8
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                            9
Trial Court:                Alameda County Superior Court

Trial Judge:                Honorable Kimberly Colwell

Counsel for Appellant:      Law Offices of Jason Estavillo
                            Jason W. Estavillo

Counsel for Respondents:    Bryan Cave
                            Glenn Plattner
                            Joseph J. Poppen




                           10